Ludeling-, C. J.
The defendant, who is the holder and owner of two of a series of notes secured hy a mortgage, obtained an' order of seizure and sale against the property mortgaged.
Before the sale, the plaintiff, who holds another of the notes secured hy the same mortgage, filed a third opposition, claiming the right to he paid hy preference out of the proceeds of the sale of the property mortgaged, because she acquired her note before its maturity, and that the defendant acquired his notes subsequently and after their maturity.
. There was judgment in favor of the plaintiff ordering the sheriff to pay her the amount of her claim hy preference, and the defendant has appealed.
We had occasion to examine this question recently, and we held that the transferees of portious of a mortgage debt are entitled to he paid, pro rata, out of the proceeds of the property mortgaged without regard to the time when they were transferred.' We adhere to that position. See Perot v. Levasseur, 21 A. 529.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court ho avoided and reversed j it is further ordered that the proceeds of the property mortgaged ho distributed proportionally on aLl tbe notes secured by the mortgage, and that the plaintiff and appellee pay the costs of both courts.